 



Exhibit 10.1
AMENDMENT NUMBER ONE
TO THE
GOODRICH CORPORATION PENSION BENEFIT RESTORATION PLAN
(As Amended and Restated as of January 1, 2002)
     THIS AMENDMENT is made this 29th day of May, 2007, by Goodrich Corporation
(hereinafter referred to as the “Company”);
WITNESSETH
     WHEREAS, the Company maintains the Goodrich Corporation Pension Benefit
Restoration, as amended and restated, effective January 1, 2002 (hereinafter
referred to as the “Plan”); and
     WHEREAS, pursuant to Section 5.1 of the Plan, the Company has retained the
right to amend the Plan from time to time.
     NOW, THEREFORE, the Company hereby amends the Plan as follows:
I.
     Effective May 29, 2007, Section 3.3 of the Plan shall be renumbered as
Section 3.4.
II.
     Effective May 29, 2007, a new Section 3.3 shall be added to the Plan and
shall read as follows:

  3.3   Notwithstanding the provisions contained in Sections 3.1 and 3.2, if the
sum of (i) an Eligible Employee’s Supplemental Pension Benefit and (ii) all
interests of such Eligible Employee under all agreements, methods, programs, or
other arrangements with respect to which deferrals of compensation are treated
as having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulation Section 1.409A-1(c)(2), is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B) on the date payments
are to commence, the Supplement Pension Benefit shall be paid to the Eligible
Employee in a single lump sum payment. However, the single lump sum payment must
result in the termination and liquidation of the Eligible Employee’s entire
interest under this Plan and under all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treasury Regulation Section 1.409A-1(c)(2).

 



--------------------------------------------------------------------------------



 



III.
     Effective May 29, 2007, Section 4.4 shall be added to the Plan and shall
read as follows:

  4.4   Notwithstanding the provisions contained in Article IV, if an Eligible
Employee dies prior to retirement and the sum of (i) the benefits payable to the
Eligible Employee’s surviving spouse under Article IV and (ii) all interests of
such Eligible Employee’s surviving spouse under all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation Section 1.409A-1(c)(2), is not
greater than the applicable dollar amount under Code Section 402(g)(1)(B) on the
date payments are to commence, then such benefits under Article IV shall be paid
to the Eligible Employee’s surviving spouse in a single lump sum payment.
However, the single lump sum payment must result in the termination and
liquidation of the Eligible Employee’s entire interest under this Plan and under
all agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury Regulation Section
1.409A-1(c)(2).

     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused
this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:         Title:          

-2-